As filed with the Securities and Exchange Commission on July 23, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file numbers: 033-00499 and 811-04417 Shelton Funds (Exact name of registrant as specified in charter) 44 Montgomery St. Suite 2100, San Francisco, California 94104 (Address of principal executive offices) (Zip code) Stephen C. Rogers 44 Montgomery St. Suite 2100, San Francisco, California 94104 (Name and address of agent for service) (415) 398-2727 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: May 31, 2014 Item 1. Schedule of Investments CALIFORNIA TAX FREE INCOME FUND Portfolio of Investments (Unaudited) 5/31/2014 SECURITY DESCRIPTION Par Value Rate Maturity Value Municipal Bonds (97.09%) BAY AREA TOLL AUTHORITY San Francisco Bay Area Toll Bridge Revenue Bonds; 2006 Series F % 4/1/2031 San Francisco Bay Area Toll Bridge Revenue Bonds; 2009 Series F-1 % 4/1/2034 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; 2009 Series I-1 % 11/1/2029 CALIFORNIA DEPARTMENT OF WATER RESOURCES Power Supply Revenue Bonds; Series 2010L % 5/1/2019 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A % 10/1/2030 Revenue Bonds (University of Southern California); Series 2009A % 10/1/2038 CALIFORNIA HEALTH FINANCING AUTHORITY Revenue Bonds (St. Joseph Health System); Series 2013C % 10/15/2019 CALIFORNIA, STATE OF General Obligation Refunding Bonds; 2005 % 5/1/2027 Revenue Anticipation Notes; Series A-2 % 6/23/2014 Tax-Exempt Various Purpose General Obligation Bonds % 4/1/2038 Various Purpose General Obligation Bonds % 6/1/2033 CALIFORNIA STATE UNIVERSITY, TRUSTEES OF THE Systemwide Revenue Bonds; Series 2012A % 11/1/2030 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY UniHealth America; Certificates of Participation; 1993 Series A % 10/1/2014 CAMPBELL UNION HIGH SCHOOL DISTRICT General Obligation Refunding Bonds; 2009 % 8/1/2030 EAST BAY MUNICIPAL UTILITY DISTRICT Water System Revenue Refunding Bonds; Series 2009A % 12/1/2015 EAST SIDE UNION HIGH SCHOOL DISTRICT General Obligation Refunding Bonds (2012 Crossover); 2006 % 9/1/2023 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT Election of 1999 General Obligation Bonds; Series C % 8/1/2027 LOS ANGELES, CITY OF General Obligation Refunding Bonds; Series 2012-A % 9/1/2021 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project Revenue Bonds; Series 2004A % 12/1/2027 LOS ANGELES COUNTY METROPOLITAN TRANSPORTATION AUTHORITY Proposition A First Tier Senior Sales Tax Revenue Refunding Bonds; Series 2012-A % 7/1/2021 Proposition C Sales Tax Revenue Refunding Bonds; Senior Bonds; Series 2013-A % 7/1/2023 LOS ANGELES DEPARTMENT OF WATER AND POWER Power System Revenue Bonds; 2011 Series A % 7/1/2018 Power System Revenue Bonds; 2013 Series A % 7/1/2017 Water System Revenue Bonds; 2012 Series A % 7/1/2037 LOS ANGELES UNIFIED DISTRICT OF CALIFORNIA General Obligation Refunding Bonds; 2005 Series A-1 % 7/1/2020 LOS RIOS COMMUNITY COLLEGE DISTRICT General Obligation Bonds; 2008 Election, Series B % 8/1/2032 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds; 2008 Authorization, Series C % 7/1/2035 Water Revenue Refunding Bonds; 2011 Series A-2 % 5/1/2015 Waterworks General Obligation Refunding Bonds; 2005 Series A % 3/1/2016 MOUNT DIABLO UNIFIED SCHOOL DISTRICT/CA General Obligation Refunding Bonds; Election Of 2002, Series B % 7/1/2020 MOUNT SAN ANTONIO COMMUNITY COLLEGE DISTRICT General Obligation Bonds; Election of 2008, Series 2013A % 8/1/2034 NEWPORT BEACH, CITY OF Revenue Bonds (Hoag Memorial Hospital Presbyterian); Series 2009A % 12/1/2024 NOVATO UNIFIED SCHOOL DISTRICT General Obligation Bonds; Election of 2001, Series 2005 % 8/1/2028 PERALTA COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds; 2012 % 8/1/2018 RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds; 2012 % 9/1/2020 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; 2008 Series A % 5/1/2022 ROSEVILLE FINANCE AUTHORITY Electric System Revenue Refunding Bonds; Series 2013 % 2/1/2025 ROSEVILLE NATURAL GAS FINANCING AUTHORITY Gas Revenue Bonds; Series 2007 % 2/15/2024 ROSEVILLE WOODCREEK WEST Special Tax Refunding Bonds; Series 2005 % 9/1/2030 SACRAMENTO CITY FINANCING AUTHORITY Capital Improvement Revenue Bonds; 2006 Series A % 12/1/2036 SADDLEBACK VALLEY UNIFIED SCHOOL DISTRICT PUBLIC FINANCING AUTHORITY Special Tax Revenue Bonds; 1996 Series A % 9/1/2016 SAN FRANCISCO, CITY AND COUNTY General Obligation Bonds (Clean and Safe Neighborhood Parks Bonds, 2012); Series 2013A % 6/15/2033 General Obligation Refunding Bonds; Series 2011-R1 % 6/15/2016 SAN FRANCISCO, CITY & COUNTY AIRPORTS COMM-SAN FRANCISCO INTERNATIONAL AIRPORT Second Series Revenue Refunding Bonds; Series 2010C-E % 5/1/2020 SAN FRANCISCO, PUBLIC UTILITIES COMMISSION OF THE CITY AND COUNTY OF Whitewater Revenue Bonds, 2013 Series A % 10/1/2021 SAN MARINO UNIFIED SCHOOL DISTRICT General Obligation Bonds; 1998 Series B % 7/1/2016 SANTA ANA UNIFIED SCHOOL DISTRICT Certificates of Participation; 2007 % 4/1/2037 SANTA CLARA COUNTY FINANCING AUTHORITY Lease Revenue Bonds; 2008 Series A % 11/15/2016 SANTA MARIA JOINT UNION HIGH SCHOOL DISTRICT General Obligation Bonds; Election of 2004, Series 2005 % 8/1/2029 SANTA MONICA - MALIBU UNIFIED SCHOOL DISTRICT General Obligation Bonds; Election of 2006, Series A % 8/1/2032 SONOMA COUNTY JUNIOR COLLEGE DISTRICT Prerefunded; Election 2002 Series % 8/1/2027 Unrefunded; Election 2002 Series B % 8/1/2027 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Windy Point/Windy Flats Project Revenue Bonds; 2010-1 % 7/1/2023 PASADENA ELECTRIC REVENUE Electric Revenue Refunding Bonds; Series 2010A % 6/1/2020 UNIVERSITY OF CALIFORNIA, REGENTS OF THE General Revenue Bonds; Series 2014 AM % 5/15/2029 Limited Project Revenue Bonds; 2007 Series D % 5/15/2024 VAL VERDE UNIFIED SCHOOL DISTRICT Refunding and School Construction Project; 2005 Series B % 1/1/2024 WEST VALLEY MISSION COMMUNITY COLLEGE DISTRICT General Obligation Bonds; Election of 2004, 2006 Series A % 8/1/2030 WILLIAM S. HART UNION HIGH SCHOOL DISTRICT General Obligation Bonds; 2001 Election, Series B % 9/1/2029 YUBA COUNTY LEVEE FINANCING AUTHORITY Revenue Bonds; 2008 Series A % 9/1/2038 Total Long-Term Securities (Cost $95,575,692) Variable Rate Demand Notes* (1.98%) CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY Pollution Control Revenue Refunding Bonds; Series 2002 % 6/2/2014 Total Variable Rate Demand Notes (Cost $2,050,000) Total Investments (Cost $97,625,692) (a) (99.07%) Other Net Assets (0.93%) Net Assets (100.00%) * Stated maturity reflects next reset date. (a) Aggregate cost for federal income tax purposes is $97,625,692. At May 31, 2014, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation U.S. GOVERNMENT SECURITIES FUND Portfolio of Investments (Unaudited) 5/31/2014 Security Description Par Value Rate Maturity Value Government National Mortgage Association (6.75%) % 4/15/2016 % 4/15/2016 % 5/15/2016 % 9/15/2018 % 7/15/2020 % 1/15/2025 % 1/15/2026 % 4/15/2036 % 3/15/2038 % 6/15/2038 Total Government National Mortgage Association (Cost $1,788,257) United States Treasury Bills DN (b) (0.34%) % 6/5/2014 Total United States Treasury Bills (Cost $100,000) United States Treasury Notes (75.37%) % 2/15/2015 % 6/30/2017 % 2/28/2018 % 11/15/2018 % 2/15/2019 % 8/15/2020 % 2/15/2021 % 2/15/2022 Total United States Treasury Notes (Cost $21,682,609) United States Treasury Bonds (16.93%) % 5/15/2016 % 5/15/2038 Total United States Treasury Bonds (Cost $4,705,661) Total Investments (Cost $28,276,527) (a) (99.39%) Other Net Assets (0.61%) Net Assets (100.00%) (a) Aggregate cost for federal income tax purposes is $28,276,527. (b) Discount Note. Yield to maturity is 0.02%. At May 31, 2014, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation SHORT-TERM U.S. GOVERNMENT BOND FUND Portfolio of Investments (Unaudited) 5/31/2014 Security Description Par Value Rate Maturity Value Government National Mortgage Association (3.22%) % 6/20/2034 % 11/20/2034 Total Government National Mortgage Association (Cost $248,165) United States Treasury Notes (94.85%) % 6/15/2014 % 1/31/2015 % 6/15/2015 % 1/31/2016 % 6/30/2016 % 1/31/2017 Total United States Treasury Notes (Cost $7,578,768) Total Investments (Cost $7,826,933) (a) (98.07%) Other Net Assets (1.93%) Net Assets (100.00%) (a) Aggregate cost for federal income tax purposes is $7,826,933. At May 31, 2014, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation Unrealized depreciation - Net unrealized appreciation THE UNITED STATES TREASURY TRUST Portfolio of Investments (Unaudited) 5/31/2014 Security Description Par Value Maturity Value United States Treasury Bills DN (b) (99.95%) 6/5/2014 6/12/2014 6/19/2014 6/26/2014 7/3/2014 7/17/2014 7/24/2014 7/31/2014 8/7/2014 8/14/2014 8/21/2014 8/28/2014 9/11/2014 Total United States Treasury Bills DN (Cost $108,896,261) Total Investments (Cost $108,896,261) (a) (99.95%) Other Net Assets (0.05%) Net Assets (100.00%) (a) Aggregate cost for federal income tax purposes is $108,896,261. (b) Discount Note. Yield to maturity is between 0.01% - 0.05%. S&P Portfolio of Investments (Unaudited) 5/31/2014 Security Description Shares Value Common Stock (97.85%) Basic Materials (2.92%) Alcoa, Inc. Allegheny Technologies Inc CF Industries Holdings, Inc Cliffs Natural Resources Inc DOW Chemical Company Du Pont (EI) De Nemours & Co. Eastman Chemical Company Ecolab, Inc. Freeport-McMoran Copper & Gold Class B International Paper Company Int'l. Flavors & Fragrance LyondellBasell NV Class A MeadWestvaco Corporation Newmont Mining Corp Holding Co Nucor Corporation Pall Corporation Plum Creek Timber Co. - REIT PPG Industries, Inc. Praxair Inc. Precision Castparts Corp Sherwin Williams Company Sigma-Aldrich Corp. US Steel Corp Weyerhaeuser Company Total Basic Materials Communications (9.79%) Amazon.Com Inc.* AT&T Inc Cablevision Systems Corp Class A CBS Corp CL B CenturyLink Inc Cisco Systems, Inc. Comcast Corp. Corning, Inc. Crown Castle Int'l Corp. DIRECTV Class A* Discovery Communications Inc Class A* Disney (Walt) Company EBay, Inc.* Expedia Inc Facebook Inc. Cl A* Frontier Communications Gannett, Inc. Harris Corp. Interpublic Group Co.'s Inc. JDS Uniphase Corporation* Juniper Networks, Inc.* Mcgraw Hill Financial Inc Motorola Solutions, Inc. Netflix Inc* News Corp New Class A* Nielsen Holdings N.V. Omnicom Group, Inc. Priceline Group Inc* Scripps Networks Interactive Symantec Corp. Time Warner Cable - A Time Warner Incorporated TripAdvisor Inc* Twenty-First Century Fox Inc. Cl A VeriSign Inc* Verizon Communications, Inc. Viacom Inc Class B Windstream Corp Yahoo! Inc.* Total Communications Consumer, Cyclical (8.98%) Abercrombie & Fitch Class A Autonation, Inc.* Autozone, Inc.* Bed Bath & Beyond, Inc.* Best Buy, Inc. Borg Warner, Inc. Carmax Inc.* Carnival Corporation Chipotle Mexican Grill Inc Class A* Cintas Corporation Coach Inc Costco Wholesale Corp CVS Corporation D R Horton, Inc. Delphi Automotive PLC COMMON STOCK Dollar General Corp* Dollar Tree Inc* Family Dollar Stores, Inc. Fastenal Co. Ford Motor Co. GameStop Corporation Cl A Gap, Inc. General Motors Co. Genuine Parts Company Goodyear Tire & Rubber Company Harman International Hasbro, Inc. Home Depot, Inc. International Game Technology Johnson Controls, Inc. Kimberly Clark Corp. Kohls Corporation L Brands Inc Leggett & Platt, Inc. Lennar Corporation Lowe's Companies, Inc. Macy's Inc Marriott International, Inc. Class A Mattel, Inc. McDonalds Corp. Michael Kors Holdings Ltd* Newell Rubbermaid, Inc. Nike, Inc. Class B Nordstrom Inc O'Reilly Automotive Inc* Paccar Inc. PETsMART, Inc. Polo Ralph Lauren Corporation Class A Pulte Corporation PVH Corp Ross Stores Staples, Inc. Starbucks Corp. Starwood Hotels/Resorts WrldWd Target Corp. Tiffany & Company (New) TJX Companies, Inc. (New) Urban Outfitters Inc* V.F. Corporation Wal Mart Stores, Inc. Walgreen Company Washington Prime Group Inc* Whirlpool Corporation WW Grainger Inc Wyndham Worldwide Corp Wynn Resorts, Ltd Yum!Brands Inc. Total Consumer, Cyclical Consumer, Non-Cyclical (21.99%) Abbott Laboratories AbbVie Inc. Accenture Plc Actavis PLC* ADT Corp Aetna Inc Alexion Pharmaceuticals, Inc.* Allegion PLC - W/I Allergan, Inc. Altria Group, Inc. Amerisource Bergen Corp. Amgen, Inc. Archer-Daniels-Midland Co Avery Dennison Corporation Avon Products, Inc. Bard (C.R.), Inc. Baxter International, Inc. Becton Dickinson & Company Biogen Idec Inc* Block H&R, Inc. Boston Scientific Corporation* Bristol-Myers Squibb Co. Brown-Forman Corp Class B Campbell Soup Company Cardinal Health, Inc. Carefusion Corp* Celgene Corp.* Clorox Company Coca-Cola Company Coca-Cola Enterprises Colgate Palmolive Co. Conagra Foods, Inc. Constellation Brands Inc. - A* Covidien PLC Darden Resturants Inc. DaVita Inc* Dentsply International, Inc. Dr Pepper Snapple Group Edwards Lifesciences Corp* Eli Lilly & Company Equifax Incorporated Estee Lauder Co's., Inc. Class A Express Scripts Holding Co* Forest Labs Incorporated* Fossil Group Inc* General Mills, Inc. Gilead Sciences, Inc.* Graham Holdings Co-Class B 47 Harley Davidson, Inc. Hershey Foods Corp Hormel Foods Corporation Hospira Inc* Humana Inc Intuitive Surgical Inc* Iron Mountain Inc Jacobs Engineering Group Inc* JM Smucker Co Johnson & Johnson Kellogg Company Kraft Foods Group Inc Kroger Company Laboratory Corp of America Hld* Loews Corporation Lorillard Inc Mccormick & Company, Inc. Non Vtg McKesson HBOC Inc Mead Johnson Nutrition Medtronic, Inc. Merck & Company, Inc. Molson Coors Brewing Co- B Mondelez International Inc Monsanto Company Monster Beverage Corp* Moody's Corp. Mylan Inc.* Patterson Cos Inc Pepsico Incorporated Perrigo Pfizer Incorporated Philip Morris International Procter & Gamble Co. Quanta Services Incorporated* Quest Diagnostics Incorporated Regeneron Pharmaceuticals* Reynolds American Inc Robert Half International, Inc Ryder System, Inc. Safeway, Inc. St. Jude Medical, Inc. Stryker Corporation Sysco Corporation Tenet Healthcare Corporation* The Mosaic Company Tyson Foods, Inc. Class A UnitedHealth Group Incorporate Varian Medical Systems Inc* Vertex Pharmaceuticals, Inc.* Visa Inc. Class A WellPoint Inc Western Union Co Whole Foods Market Inc Zimmer Holdings Inc Zoetis Inc Total Consumer, Non-Cyclical Energy (10.28%) Anadarko Petroleum Corp. Apache Corporation Baker Hughes Inc. Cabot Oil & Gas Corporation Class A Cameron International Corp* Chesapeake Energy Corporation Chevron Corp. (c) ConocoPhillips Denbury Resources Devon Energy Corp. (New) Diamond Offshore Drilling, Inc Ensco International PLC Class A EOG Resources, Inc. EQT Corporation Exxon Mobil Corp. (c) FMC Technologies, Inc* Halliburton Company Helmerich & Payne, Inc. Hess Corp Kinder Morgan Inc. Marathon Oil Corporation Marathon Petroleum Corp Murphy Oil Corp Nabors Industries Ltd. National-Oillwell, Varco, INC Newfield Exploration Co.* Noble Corp Noble Energy, Inc. Occidental Petroleum Corp. ONEOK, Inc Phillips 66 Pioneer Natural Res. Company QEP Resources Inc. Range Resources Corporation Rowan Companies, Inc. Schlumberger Ltd Southwestern Energy Co* Spectra Energy Corp Tesoro Petroleum Corp Transocean Ltd Valero Energy Corp Williams Cos., Inc. WPX Energy Inc* Total Energy Financial (15.07%) Ace Limited ORD Aflac, Inc. Allstate Corporation American Express Company American International Group American Tower REIT Inc Ameriprise Financial Inc AON PLC Apartment Invstmt & Mgmt Co CL A Assurant Inc Avalonbay Communities Bank of America Corp. Bank of New York Mellon Corp Bb&t Corporation Berkshire Hathaway, Inc. Class B* BLACKHAWK NETWORKS HOLDINGS* Blackrock, Inc. Class A Boston Properties, Inc. Capital One Financial Corp. CBRE Group Inc* Chubb Corporation Cigna Corporation Cincinnati Financial Corp. Citigroup, Inc. CME Group Inc Comerica, Inc. Discover Financial Services E Trade Financial Corp* Equity Residential REIT-Sh Ben Int Fifth Third Bancorp Franklin Resources, Inc. General Growth Properties Inc Genworth Financial Inc-Cl A* Goldman Sachs Group, Inc. Hartford Fin'l. Svcs Grp., Inc HCP Inc Health Care REIT Inc Host Hotels & Resorts Inc HUDSON CITY BANCORP INC Huntington Bancshares Inc Intercontinental Exchange Inc. Invesco Ltd J.P. Morgan Chase & Co. Keycorp (New) Kimco Realty Corp. Legg Mason, Inc. Leucadia National Corp. Lincoln National Corporation M&T Bank Corporation Marsh & McLennan Co.'s, Inc. Metlife, Inc. Morgan Stanley Nasdaq OMX Group Navient Corporation Northern Trust Corp. Peoples United Financial Inc PNC Financial Services Grp Inc Principal Financial Group Inc Progressive Corporation Prologis Inc. Prudential Financial Public Storage Inc Regions Financial Corp Schwab (Charles) Corp. (New) Simon Property Group SLM Corp State Street Corp. SunTrust Banks Inc T. Rowe Price Group, Inc. The Macerich Company The Travelers Companies, Inc Torchmark Corporation Unumprovident Corporation U.S. Bancorp Ventas Inc Vornado Realty Trust Wells Fargo & Co. (New) (c) XL Group PLC Zions Bancorporation Total Financial Industrial (10.59%) 3M Co. Agilent Technologies, Inc. Airgas, Inc. Ametek, Inc. (New) Amphenol Corporation (New) Class A Ball Corp. Bemis, Inc. Boeing Co. C H Robinson Worldwide, Inc. Caterpillar, Inc. CSX Corporation Cummins Incorporated Danaher Corp. Deere & Company Delta Airlines, Inc. Dover Corporation Eaton Corporation PLC Emerson Electric Company Expeditors Int'l of Washington Fedex Corp. Flir Systems Inc. Flowserve Corporation FMC Corporation (New) General Dynamics Corporation General Electric Company Honeywell International, Inc. Illinois ToolWorks, Inc. Ingersoll-Rand Plc Class A Jabil Circuit, Inc. Joy Global Inc Kansas Cty Southern Knowles Corp* L3 Communications Holdings Inc Lockheed Martin Corporation Masco Corporation Norfolk Southern Corporation Northrop Grumman Corp. Owens-Illinois Inc* Parker Hannifin Corporation Pentair PLC Perkinelmer Inc Raytheon Company Republic Services Incorporated Rockwell Automation Inc. Rockwell Collins Inc Roper Industies Inc Sealed Air Corp. (New) Snap-On Inc Southwest Airlines Co. Stanley Black & Decker Inc Stericycle, Inc.* TE Connectivity Ltd Textron Incorporated Thermo Fisher Scientific Inc Tyco International Ltd (New) Union Pacific Corp. United Parcel Service, Inc. Class B United Technologies Corp. Vulcan Materials Co. Waste Management, Inc. Waters Corp.* Xylem Inc. Total Industrial Technology (15.01%) Adobe Systems, Inc.* Akamai Technologies, Inc.* Altera Corp. Analog Devices, Inc. Apple, Inc. (c) Applied Materials, Inc. Autodesk, Inc.* Automatic Data Processing, Inc Broadcom Corp. Cl A CA Inc. Cerner Corp* Citrix Systems, Inc.* Cognizant Technology Solutions* Computer Sciences Corporation Dun & Bradstreet Corp Electronic Arts, Inc.* EMC Corp.-Mass. F5 Networks, Inc.* Fidelity National Information Fiserv Inc.* Garmin LTD Google Inc Class A* Google Inc Class C* Hewlett Packard Co. Intel Corp. IBM Corp Intuit Inc. KLA-Tencor Corp. Lam Research Corporation Linear Technology Corp. Mastercard Inc Cl. A Microchip Technology, Inc. Micron Technology, Inc.* Microsoft Corp. NetApp Inc. NVIDIA Corp. Oracle Corp. Paychex Inc. Pitney Bowes, Inc. QUALCOMM, Inc. Red Hat Incorporated* Salesforce.com Inc* Sandisk Corp. Seagate Technology PLC Teradata Corp* Teradyne Incorporated Texas Instruments, Inc. Total System Services Inc Western Digital Corp. Xerox Corporation Xilinx Inc. Total Technology Utilities (3.22%) AES Corporation AGL Resources Inc Air Products & Chemicals, Inc. Ameren Corp. American Electric Power, Inc. Centerpoint Energy Inc CMS Energy Corporation CONSOL Energy Inc Consolidated Edison Inc Dominion Resources, Inc. (New) DTE Energy Co. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. First Solar Inc* FirstEnergy Corp. Fluor Corporation Integrys Energy Group NextEra Energy Inc NiSource Inc Northeast Utilities NRG Energy Inc. One Gas Inc Peabody Energy Corp Pepco Holdings PG&E Corp. Pinnacle West Capital Corp. PPL Corporation Public Service Enterprise Scana Corp. (New) Sempra Energy Southern Co. Teco Energy Incorporated Wisconsin Energy Corp Xcel Energy Incorporated Total Utilities Total Common Stock (Cost $61,207,002) Total Investments (Cost $61,207,002) (a) (97.85%) Other Net Assets (2.15%) Net Assets (100.00%) * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $61,720,184. At May 31, 2014, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation (b) Futures contracts at May 31, 2014: Contracts - $50 times premium / delivery month / commitment S&P 500 E-mini Unrealized Appreciation 29 / JUN 2014 / Long (c) A portion of these shares have been pledged in connection with obligations for futures contracts. S&P MIDCAP INDEX FUND Portfolio of Investments (Unaudited) 5/31/2014 Security Description Shares Value Common Stock (99.69%) Basic Materials (5.51%) Albemarle Corporation Ashland Inc Cabot Corporation Carpenter Technology Corp Commercial Metals Cytec Industries, Inc. Domtar Corp Louisiana Pacific Corp.* Minerals Technologies, Inc. Newmarket Corp Olin Corporation Potlatch Corp Reliance Steel & Aluminum Rock - Tenn Company Rollins Inc RoyalGold Inc Rpm Inc./Ohio Sensient Technologies Corp Steel Dynamics Timken Co Valspar Corporation Worthington Industries Inc Total Basic Materials Communications (2.26%) Adtran, Inc. AMC Networks* Ciena Corporation* Conversant Inc* HSN InterDigital Communications Co John Wiley & Sons Inc. Lamar Advertising Company Class A Meredith Corp Neustar Inc - Class A* New York Times Company Class A Plantronics, Inc. (New) RF Microdevices, Inc.* Telephone & Date Sys., Inc. TW Telecom Inc* Total Communications Consumer, Cyclical (13.64%) Abercrombie & Fitch Class A Advanced Auto Parts (c) Alaska Air Group Inc American Eagle Outfitters(New) ANN Inc* Ascena Retail Group, Inc* Bally Technologies Inc.* Big Lots Inc* Bob Evans Farms Inc Brinker International Inc Brunswick Corporation Cabela's Inc- Cl A* Carter's, Inc. Cheesecake Factory, Inc. Chico's FAS Inc. Church & Dwight Inc (c) Cinemark Holdings Inc Compass Minerals International Copart Inc* CST Brands Inc Deckers Outdoor Corp* Dick's Sporting Goods Inc Domino's Pizza Dreamworks Animation SKG-A* Foot Locker Inc Guess? Inc Hanesbrands Inc Herman Miller, Inc. HNI Corp Ingram Micro Inc.* International Speedway Corp. Class A JC Penny Corp Inc* JetBlue Airways Corp* Kate Spade & Co.* KB Home Life Time Fitness Inc* LKQ Corp* MDC Holdings Inc MSC Industril Direct Co NVR Inc* Office Depot, Inc.* Oshkosh Truck Corp Owens & Minor Inc Panera Bread Company - Class A* Polaris Industries, Inc. Polycom Incorporated* Rovi Corp.* Signet Jewelers Ltd. Sotheby's Holdings, Inc. Class A Tech Data Corporation* Tempur-Pedic International* Toll Brothers Incorporated* Under Armour Inc* Watsco Inc Wendy's Co Williams Sonoma, Inc. World Fuel Services Corp Total Consumer, Cyclical Consumer, Non-Cyclical (17.01%) Aaron Rents Inc Aecom Technology Corp.* Align Technology, Inc.* Apollo Group, Inc. Class A* Aqua America Inc Bio-Rad Laboratories Inc.* Charles River Laboratories* Community Health Systems, Inc.* Convergys Corporation Cooper Cos Inc Corporate Executive Board Co. Covance Inc* Cubist Pharmaceuticals, Inc.* Dean Foods Co. Deluxe Corporation DeVry, Inc. Endo Pharmaceuticals Holdings* (c) Flowers Food Inc Fortune Brands Home & Security FTI Consulting Inc* Gartner Group, Inc. (New)* Hain Celestial Group Inc* Health Net Inc* Henry Schein Inc* (c) Hill-Rom Holdings Inc Hillshire Brands Co/The HMS Holdings Corp* Hologic Inc* IDEXX Laboratories Inc* Ingredion Inc Intrepid Potash, Inc.* Jarden Corp* Leidos Holding Inc Lifepoint Hospitals Inc* Mallinckrodt PLC* Manpower, Inc. Masimo Corporation* MEDNAX, Inc* Omnicare Inc Post Holdings Inc* R R Donnelley & Sons Company Rent A Center, Inc. (New) Resmed Incorporated Salix Pharmaceuticals, Ltd* Science Applications Int Corp Services Corp Intl Sirona Dental Systems, Inc* STERIS Corporation Supervalu Incorporated* Techne Corporation The Scotts Company Thoratec Corporation* Tootsie Roll Industries Towers Watson & Company Cl A Tupperware Corporation United Natural Foods Inc.* United Rentals Incorporated* United Therapeutics Corp.* Universal Corp/VA Universal Health Services - B URS Corporation VCA Antech, Inc.* Wellcare Health Plans Inc* WEX Inc* WhiteWave Foods Company* Total Consumer, Non-Cyclical Energy (6.15%) Atwood Oeanics, Inc.* Bill Barrett Corp* Carbo Ceramics Inc Cimarex Energy Dresser-Rand Group Inc* Dril-Quip, Inc* Gulfport Energy Corp* Helix Energy Solutions Group* HollyFrontier Corp (c) Murphy USA Inc* National Fuel Gas Company Oceaneering International, Inc Oil States International Inc* Patterson-UTI Energy, Inc. QuestarCorp Rosetta Resources, Inc.* SM Energy Co Superior Energy Services, Inc. Unit Corp* WPX Energy Inc* Total Energy Financial (21.90%) Affiliated Managers Group* (c) Alexander & Baldwin Inc Alexandria Real Estate Equitie Alleghany Corp.* American Campus Communities American Financial Group, Inc. Aspen Insurance Holdings Ltd. Associated Banc-Corp Astoria Financial Corporation Bancorpsouth Inc Bank of Hawaii Corp Biomed Realty Trust Inc Broadridge Financial Solutions Brown & Brown Inc. Camden Property Trust Cathay Bancorp, Inc. CBOE Holdings Inc. CITY NATIONAL CORP Commerce Bancshares, Inc. CoreLogic Inc* Corporate Office Prop Trust Corrections Corp. Of America Cullen Frost Bankers, Inc. Duke Weeks Realty Corp. (New) East West Bancorp Inc Eaton Vance Corp. Non Vtg Equity One Inc Everest Re Group Ltd Extra Space Storage Inc Federal Realty Invs Trust Federated Investors, Inc. Class B First American Financial Corp First Horizon National Corp. First Niagara Financial Group FirstMerit Corporation FNF Group FULTON FINL CORP PA COM Gallagher (Arthur J.) & Co. Greenhill & Co. Inc Hancock Holding Co Hanover Insurance Group Inc HCC Insurance Holdings Inc Highwoods Properties, Inc. Home Properties Inc Hospitality Properties Trust REIT-Sh Ben Int INTERNATIONAL BANCSHARES CRP Janus Capital Group Inc Jones Lang LaSalle Inc. Kemper Corp Kilroy Realty Corporation Liberty Property Trust Mack Cali Realty Corp Mercury General Corp. Mid-America Apartment Communit National Retail Properties New York Community Bancorp Old Republic Int'l Corp Omega Healthcare Investors PacWest Bancorp Primerica Inc Prosperity Bancshares, Inc Protective Life Corporation Raymond James Financial, Inc. Rayonier Inc Realty Income Corp Regency Centers Corp Reinsurance Group of America RenaissancereRE Holdings Ltd Senior Housing Prop Trust Signature Bank* SL Green Realty Corp. (c) StanCorp Financial Group, Inc. SVB Financial Group* Synovus Financial Corporation Taubman Centers Inc TCF Financial Corp. Trustmark Corporation UDR Inc Valley National Bancorp Waddell & Reed Financial, Inc. Class A Washington Federal, Inc. Webster Financial Corp Weingarten Realty Investors WESTAMERICA BANCORPORATION WR Berkley Corp. Total Financial Industrial (18.71%) Acuity Brands, Inc AGCO Corporation Alliant Techsystems, Inc. Aptargroup, Inc. Arrow Electronics, Inc.* Avnet, Inc. BE Aerospace, Inc.* Brink's Co. Cadence Design System, Inc.* Carlisle Companies Inc. Clarcor Inc Clean Harbors Inc* Con-Way Inc. Crane Co. Donaldson Company, Inc. Eagle Materials Inc Energizer Holdings, Inc. Esterline Technologies* Exelis Inc. FEI Company Gatx Corporation General Cable Corp Genesse & Wyoming Inc* Gentex Corporation Graco Incorporated Granite Constr Inc Greif Inc CL A Harsco Corp Hubbell Incorporated Class B Hunt (JB) Transport Svcs., Inc Huntington Ingalls Industries IDEX Corporation Itron, Inc* ITT Corp. Kennametal Incorporated Kirby Corp* Lancaster Colony Corp Landstar Systems Inc Lennox International Inc Lincoln Electric Holdings Martin Marietta Materials Matthews Intl Corp-Cl A Mentor Graphics Corporation Mettler Toledo International* MSA Safety Inc Nordson Corp OLD Dominion Freight Line* Packaging Corp of America Regal Beloit Silgan Holdings Inc Silicon Laboratories* Smith (A.O.) Sonoco Products Company SPX Corporation Synopsys Incorporated* Teleflex Incorporated Terex Corp. (New) Thor Industries Tidewater Incorporated Trimble Nagivation Ltd.* (c) Trinity Industries, Inc. Triumph Group Inc UTI Worldwide Inc Valmont Industries Inc Vishay Intertechnology, Inc. Wabtec Corp Waste Connections, Inc. Werner Enterprises, Inc. Woodward Governor Company Zebra Technologies Corp. Class A* Total Industrial Technology (9.67%) 3D Systems Corporation* ACI Worldwide Inc* Acxiom Corporation* Advanced Micro Devices, Inc. Advent Software, Inc. Allscripts-Misys Healthcare* ANSYS, Inc* AOL Inc* Atmel Corp.* Commvault Systems Inc* Compuware Corporation Concur Technologies, Inc* Cree, Inc.* Cypress Semiconductor Corp. Diebold, Inc. DST Systems, Inc. Equinix Inc.* (c) FactSet Research Systems, Inc. Fair Isaac & Company Inc. Fairchild Semiconductor Int'l Class A* Global Payments Inc. Henry Jack & Associates, Inc. Informatica Corporation* Integrated Device Technology* International Rectifier Corp.* Intersil Holding Corp. Class A Lexmark International (New) Class A Micros Systems* MSCI Inc. A* National Instruments Corp. NCR Corporation (New)* PTC Inc.* Rackspace Hosting, Inc.* RiverBed Technology Inc* SEI Investments Company Semtech Corporation* Skyworks Soulutions Inc. Solarwinds Inc* Solera Holdings Inc Teradyne Incorporated Tibco Software Incorporated* Verifone Holdings Inc* Total Technology Utilities (4.84%) Alliant Corporation Alpha Natural Resources* Atmos Energy Corp Black Hills Corporation CLECO CORPORATION Energen Corp Great Plains Energy Hawaiian Elec. Industries Idacorp, Inc. KBR Inc MDU Resources Group OGE Energy Corporation One Gas Inc PNM Resources SunEdison Inc.* UGI Corp Vectren Corporation Westar Energy WGL Holdings Inc Total Utilities Total Common Stock (Cost $94,890,536) Total Investments (Cost $94,890,536) (a) (99.69%) Other Net Assets (0.31%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $95,258,341. At May 31, 2014, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) Futures contracts at May 31, 2014: Contracts - $100 times premium / delivery month / commitment S&P MidCap E-MINI Unrealized Appreciation 4 / JUN 2014 / Long $ (c) A portion of these shares have been pledged in connection with obligations for futures contracts. S&P SMALLCAP INDEX FUND Portfolio of Investments (Unaudited) 5/31/2014 Security Description Shares Value Common Stock (96.54%) Basic Materials (5.69%) AK Steel Holding Corporation* AMERICAN VANGUARD CORP COM Balchem Corporation Boise Cascade Corporation* Cabot Microelectronics Corp.* Castle (A.M.) & Co.* Century Aluminum Company* CIRCOR INTL INC COM Clearwater Paper Corp.* Deltic Timber Corporation Fuller (HB) Company Gibraltar Steel Corp* Glatfelter Globe Specialty Metals Inc Hawkins, Inc. Innophos Holdings, Inc Kaiser Aluminum Corp Kapstone Paper & Packaging* Kraton Performance Polymers* Materion Corp Mueller Industries Inc Neenah Paper Inc Neogen Corporation* Olympic Steel Inc. OM Group, Inc. Polyone Corporation Quaker Chemical Corporation RTI International Metals, Inc.* Schulman (A.) Inc Schweitzer-Mauduit Internation Stepan Company Stillwater Mining Company* US Silica Holdings, Inc Wausau Paper Corp. Zep Inc Total Basic Materials Communications (5.67%) 8X8 INC* Anixter International, Inc. Arris Group Inc.* (c) Atlantic Tele-Network, Inc. Belden CDT Inc (c) Black Box Corp. Blucora Inc* Brady Corporation- CL A Calamp Corp.* CBEYOND INC* Cincinnati Bell Inc* ComScore Inc* Comtech Telecommunications Cor Dice Holdings Inc* Digital River Inc* Emcor Group Inc FTD Companies Inc* General Communication, Inc A* Harmonic, Inc.* Harte-Hanks Inc HealthStream Inc.* Ixia* J2 Global, Inc Lumos Networks Corp Monster Worldwide Inc* Newport Corporation* NETGEAR Inc* NTELOS Holdings Corp. Nutri/System Inc OpenTable, Inc* PC-TEL Incorporated Perficient Inc* Procera Networks, Inc.* Quinstreet Inc* Scholastic Corp Scripps Co. (E.W.) Class A* Sizmek Inc* Spok Holdings Inc Stamps.Com, Inc.* Teledyne Technologies Inc* (c) Viasat Incorporated* Total Communications Consumer, Cyclical (14.97%) Aeropostale Inc* Allegiant Travel Company American Woodmark Corp* Barnes & Noble, Inc.* Big 5 Sporting Goods Corp Biglari Holdings Inc.* BJ's Restaurants Inc* Blue Nile Inc* Boyd Gaming* Brown Shoe Company, Inc Brunswick Corporation Buffalo Wild Wings Inc* (c) Callaway Golf Company Casey's General Stores Inc (c) Cash America International Inc Cato Corporation Class A Children's Place Retail Stores Christopher & Banks Corp.* Cracker Barrel Old Country Store, Inc Crocs, Inc* DineEquity Inc Dorman Products, Inc* Ethan Allen Interiors, Inc. EZCORP Inc Cl. A* First Cash Financial Services* Francescas Holdings Corp* Fred's Inc G & K Services, Inc. Class A Genesco Inc* G-III Apparel Group Limited* Group 1 Automotive, Inc. Haverty Furniture Hibbett Sports Inc* Iconix Brand Group Inc* Insight Enterprises, Inc.* Interface Inc Interval Leisure Group, Inc Jack In The Box, Inc. Jakks Pacific Inc. Kate Spade & Co.* Kirkland's Inc.* LA-Z-BOY Inc Lithia Motors, Inc M/I Homes Inc* Marcus Corporation Marinemax Inc* Marriott Vacations World* Mens Wearhouse, Inc. Meritage Homes Corp* Monarch Casino & Resort, Inc.* Multimedia Games, Inc* Monro Muffler Brake Inc Movado Group MWI Veterinary Supply, Inc* Myers Industries Inc National Presto Industries Inc Oxford Industries, Inc. Papa John's Intl. Inc Pep Boys Manny Moe & Jack* Perry Ellis International Inc* Pinnacle Entertainment Inc* Pool Corp Quiksilver Incorporated* Red Robin Gourmet Burgers* Regis Corporation Ruby Tuesday, Inc.* Ruth's Chris Steak House Ryland Group Inc. Scansource Incorporated* Select Comfort Corp.* Sketchers USA Inc CL-A* SkyWest Inc Sonic Automotive Inc Sonic Corporation* Spartan Motors Inc Stage Stores, Inc. Standard Motor Products, Inc. Standard Pacific Corp. (New)* Stein mart, Inc Steven Madden Ltd* Superior Inds. Int'l., Inc. Texas Roadhouse Inc-Class A The Buckle Inc The Finish Line- Cl. A Titan International Inc Tuesday Morning Corporation* Unifirst Corp/MA United Stationers Inc Universal Electronics, Inc.* Vitamin Shoppe Inc.* VOXXInternational* Wolverine World Wide Inc. XO Group Inc* Zumiez Inc* Total Consumer, Cyclical Consumer, Non-Cyclical (17.28%) Abaxis Inc Abiomed Inc* ABM Industries Inc Acorda Therapeutics Inc* Affymetrix, Inc* Air Methods Corporation* Akorn Inc* Align Technology, Inc.* Alliance One International Inc* Almost Family, Inc.* Amedisys Inc* American Public Education* American States Water Company AMN Healthcare Services Inc.* Amsurg Corp - Class A* Andersons Inc Anika Therapeutics Inc* Annie's Inc.* Arqule, Inc.* B&G Foods Holdings Corp Bio-Reference Labs Inc* Blyth Inc Boston Beer Company Inc-Cl. A* Calavo Growers, Inc Cal-Maine Foods, Inc Cambrex Corporation* Cantel Medical Corp Capella Education Company Cardtronics Inc* Career Education Corp* CDI Corp Centene Corp* (c) Central Garden & Pet Co. -A* Chemed Corp Conmed Corp Corvel Corp.* Cross Country Healthcare Inc* Cryolife, Inc. Cyberonics* Cynosure Inc. Class A* Diamond Foods, Inc.* Emergent Biosolutions Inc* Ensign Group, Inc. Exlservices Holdings Inc* Exponent Inc Forrester Research, Inc. Gentiva Health Services, Inc.* Geo Group Inc/The Green Dot Corp. Class A* Haemonetics Corp/Mass* Hain Celestial Group Inc* Hanger Orthopedic Group* Healthcare Services Group Inc Healthways, Inc* Heartland Payment Systems Inc Heidrick & Struggles Intl Helen of Troy Corp., Ltd.* ICU Medical, Inc* Impax Labs Inc* Insperity Inc Integra Lifesciences Hld* Inter Parfums, Inc Invacare Corporation IPC The Hospitalist Co.* ITT Educational Services, Inc.* J & J Snack Foods Corp Kelly Services, Inc. Class A Kindred Healthcare Inc Korn/Ferry International* Landauer, Inc. LHC Group Inc* Ligand Pharmaceuticals, Inc. Class B* Liquidity Services Inc* Live Nation Entertainment Inc* Luminex Corporation* Magellan Health Services Inc* Maximus (c) Medicines Company* Medifast Inc* Meridian Bioscience Inc Merit Medical Systems, Inc.* Mobile Mini, Inc. Molina Healthcare Inc* Momenta Pharmaceuticals, Inc.* Natus Medical Inc* Navigant Consulting Inc* Nuvasive Inc* On Assignment, Inc.* Outerwall Inc* PAREXEL International Corp* (c) PetMed Express, Inc. PharMerica Corp* Plexus Corporation* Prestige Brands Holdings Inc* Questcor Pharmaceuticals, Inc. (c) Resources Connection Inc Sanderson Farms Inc Seneca Foods Corporation Class A* Snyder's - Lance, Inc Spartan Stores Inc Spectrum Pharmaceuticals Inc* Strayer Education Inc* Surmodics Incorporated* Symmetry Medical Inc* Teletech Holdings Incorporated* Treehouse Foods Inc* (c) TrueBlue Inc.* Universal Technical Institute Viad Corporation West Pharmaceutical Svsc Inc (c) Total Consumer, Non-Cyclical Energy (3.63%) Approach Resources Inc* Basic Energy Services, Inc.* C&J Energy Services Inc* Carrizo Oil & Gas Inc* Comstock Resources, Inc. (New) Contango Oil & Gas* Exterran Holdings Inc. Flotek Industries Inc.* Forest Oil Corporation* Gulf Island Fabrication Inc Hornbeck Offshore Services* Ion Geophysical Corp COM* Matrix Serives Co* Newpark Resources* Northern Oil and Gas, Inc.* PDC Energy Inc* Penn Virginia Corp* PetroQuest Energy Inc* Pioneer Energy Services Corp* Seacor Holdings* Stone Energy Corporation* Swift Energy Company* Tesco Corp Tetra Technologies, Inc.* Total Energy Financial (19.33%) Acadia Reality Trust Agree Realty Corp American Assets Trust Inc Amerisafe Inc Associated Estates Realty Corp BANK MUTUAL CORP BANK OF THE OZARKS BANNER CORPORATION BBCN Bancorp Inc Bofi Holding Inc* Boston Private Finl Hldgs Inc. Brookline Bancorp, Inc Calamos Asset Management-A Capstead Mortgage Corp. (New) CARDINAL FINANCIAL CORP Cedar Shopping Centers Inc Checkpoint Systems, Inc.* City Holding Company COLUMBIA BANKING SYSTEM INC COMMUNITY BANK SYSTEM INC Coresite Realty Corp Cousins Properties, Inc CVB Financial Corp DiamondRock Hospitality Dime Community Bancshares EastGroup Properties Inc Ehealth Inc* Employers Holdings Inc Encore Capital Group, Inc.* Entertainment Properties Trust Evercore Partners Inc-Cl A F.N.B. Corporation Financial Engines Inc. First Bancorp Puerto Rico* FIRST COMMONWEALTH FINL CORP First Financial Bancorp First Financial Bankshares Inc FIRST MIDWEST BANCORP INC/IL Forestar Real Estate Group* Franklin Street Properties Crp FXCM Inc - A Getty Realty Corporation Glacier Bancorp Inc Government Properties Income Hanmi Financial Corporation HCI Group Inc Healthcare Realty Trust HFF Inc Cl A Higher one Holdings Inc* Home Bancshares Inc. Horace Mann Educators Corp. Independent Bank Corp Infinity Property & Casualty Inland Real Estate Corp Interactive Brokers Grp - Cl A Investment Technology Group* Kite Realty Group Trust Lasalle Hotel Properties REIT-Sh Ben Int (c) Lexington Corporate Prop Trust LTC Properties, Inc Marketaxess Holdings Inc MB FINANCIAL INC MEADOWBROOK INSURANCE GROUP Medical Properties Trust Inc National Penn Bancshares, Inc. Navigators Group Inc* NBT Bancorp, Inc. Northwest Bancshares Inc Old National Bancorp Oritani Financial Group PacWest Bancorp Parkway Properties Inc Penn Real Estate Invest Trust PINNACLE FINANCIAL PARTNERS Piper Jaffray Companies, Inc* Portfolio Recovery Associate* Post Properties Inc PrivateBancorp Inc Proassurance Corp Prospect Capital Corporation PROVIDENT FINANCIAL SERVICES PS Business Parks Inc CA RLI Corp S&T Bancorp, Inc. Sabra Health Care REIT Inc Safety Insurance Group Inc Saul Centers Inc Selective Insurance Group Simmons First National Corp. Sovran Self Storage, Inc. Sterling Bancorp-N Y Stewart Information Services Stifel Financial Corp* Susquehanna Bancshares, Inc SWS Group Inc.* Tanger Factory Outlet Center (c) Taylor Captial Group Inc.* Texas Capital Bancshares, Inc* Tompkins Financial Corporation Tower Group International Ltd Trustco Bank Corp UMB Financial Corp UMPQUA HOLDINGS CORP United Bankshares Inc United Community Banks Inc United Fire Group Inc. Universal Health Realty Income Universal Insurance Holdings Urstadt Biddle Properties ViewPoint Financial Group Virtus Investment Partners* WageWorks Inc* Wilshire St Bank-L.A. Calif Wintrust Financial Corp World Acceptance Corp.* Total Financial Industrial (17.07%) AAON, Inc. AAR Corp Actuant Corp-Cl A Advanced Energy Industries Inc* Aegion Corp Class A* Aerovironment Inc.* Albany Intl Corp Class A American Science & Engineering Analogic Corp Apogee Enterprises Inc Applied Industrial Tech Inc ArcBest Corp Arctic Cat Inc. Astec Industries Inc Atlas Air Worldwide Holdings* AZZ Inc Badger Meter Inc Barnes Group Inc Bel Fuse, Inc. Class B Benchmark Electronics* Briggs & Stratton Bristow Group Inc Calgon Carbon Corporation* Cognex Corporation* (c) Coherent, Inc.* Comfort Systems USA, Inc. CTS Corporation Cubic Corporation Curtiss-Wright Corp Daktronics Inc Darling Ingredients Inc* Drew Industries Inc DSP Group, Inc.* DTS INC COM* DXP Enterprises Inc* Dycom Industries, Inc.* Electro Scientific Industries Encore Wire Corporation EnerSys (c) Engility Holdings Inc* EnPro Industries, Inc.* ERA Group Inc* Esco Technologies, Inc. FARO Technologies, Inc* FEDERAL SIGNAL CORP COM FEI Company Forward Air Corporation Franklin Electric, Inc. Gencorp, Inc.* Geospace Technologies Corp* Greatbatch, Inc* Griffon Corporation Haynes International Inc Heartland Express Inc Hillenbrand, Inc Hub Group Inc Cl-A* II-VI Inc* Intevac Inc* iRobot Corp* John Bean Technologies Corp Kaman Corporation Class A Knight Transportation, Inc. Koppers Holdings Inc Lindsay Corp. Littelfuse, Inc. LSB Industries Inc* Lumber Liquidators Holdings* LYDALL INC DEL COM* Measurement Specialties Inc* Methode Electores, Inc. Class A Moog Inc. Class A* Netscout Systems, Inc.* OLD Dominion Freight Line* Orbital Sciences Corp* Orion Marine Group, Inc.* OSI Systems, Inc.* PARK ELECTROCHEMICAL CORP Powell Industries Quanex Building Products Corp Roadrunner Transportation* Rofin-Sinar Technologies Inc.* Rogers Corp.* Saia Inc.* Sanmina-SCI Corp* Simpson Manufacturing Co Smith (A.O.) STANDEX INTL CORP COM Sturm Ruger & Co Inc Taser International Inc* Tennant Company Tetra Tech, Inc. (New) Texas Industries, Inc.* Toro Co. (c) TREDEGAR CORP COM TTM Technologies, Inc.* Universal Forest Products Vicor Corporation* Watts Water Technologies Inc WD-40 Co. Winnebago Industries* Total Industrial Technology (8.53%) Agilysys Inc* Blackbaud Inc Bottomline Technologies, Inc.* Brooks Automation, Inc. CACI International Inc* Ceva Inc* CIBER, Inc.* Cirrus Logic, Inc* Cohu, Inc. Computer Programs & Systems CSG Systems International Inc DealerTrack Holdings Inc* Digi International, Inc.* Diodes Inc* Ebix.Com, Inc. Electronics For Imaging, Inc.* Entropic Communications, Inc* Epiq Systems, Inc. Exar Corp.* Hittite Microwave Corp iGATE Corp* Interactive Intelligence Group* Kopin Corporation* Kulicke & Soffa Inds., Inc.* LivePerson, Inc.* LogMein Inc* Manhattan Associates, Inc* Medidata Solutions Inc* (c) Mercury Computer Systems* Micrel, Inc. Microsemi Corporation* Microstrategy Inc-Cl A* MKS Instruments, Inc. Monolithic Power Systems Monotype Imaging Holdings Inc MTS Systems, Corp. Nanometrics Incorporated* NIC Inc. Omnicell Inc* Oplink Communications, Inc.* Pericom Semiconductor Corp.* Power Integrations, Inc. Progress Software Corporation* Qlogic Corporation* Quality Systems Inc Rubicon Technology Inc* Rudolph Technologies, Inc.* Sigma Designs Inc* Super Micro Computer* Sykes Enterprises Inc* Synaptics Inc* Synchronoss Technologies Inc* Synnex Corp* Take-Two Interactive Software* Tangoe Inc/CT* Tessera Technologies Inc Triquint Semiconductor, Inc.* Tyler Technologies, Inc.* Ultratech Stepper, Inc.* Vasco Data Security Intl* Veeco Instruments, Inc.* Virtusa Corp* Total Technology Utilities (4.37%) Allete Arch Coal Inc Avista Corp Cloud Peak Energy* El Paso Electric Co FUTUREFUEL CORP Green Plains Renewable Energy GT Advanced Technologies Inc* Headwaters Inc.* New Jersey Resources Northwest Natural Gas Company Northwestern Corp Piedmont Nat Gas Inc. COM (c) South Jersey Industries Inc Southwest Gas Corporation Suncoke Energy* The Laclede Group, Inc. UIL Holdings Corp UNS Energy Corp Total Utilities Total Common Stock (Cost $34,518,279) Total Investments (Cost $34,518,279) (a) (96.54%) Other Net Assets (3.46%) Net Assets (100.00%) * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $34,518,279. At May 31, 2014, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation (b) Futures contracts at May 31, 2014: Contracts - $100 times premium / delivery month / commitment Russell 2000 MINI Unrealized Depreciation 16 / JUN 2014 / Long ) (c) A portion of these shares have been pledged in connection with obligations for futures contracts. SHELTON CORE VALUE FUND Portfolio of Investments (Unaudited) 5/31/2014 Security Description Shares Value Common Stock (92.92%) Basic Materials (4.05%) Chemicals (4.05%) Du Pont (EI) De Nemours & Co. PPG Industries, Inc. Praxair Inc. Sensient Technologies Corp Total Basic Materials Communications (5.79%) Media (2.13%) Disney (Walt) Company Telecommunications (3.66%) AT&T Inc Rogers Communications - CL B Verizon Communications, Inc. Total Communications Consumer, Cyclical (7.50%) Auto Manufacturers (1.30%) Ford Motor Co. Household Products / Wares (0.95%) Kimberly Clark Corp. Retail (5.25%) Home Depot, Inc. McDonalds Corp. Ross Stores Target Corp. Total Consumer, Cyclical Consumer, Non-Cyclical (17.84%) Biotechnology (2.90%) Celgene Corp.* Gilead Sciences, Inc.* Commercial Services (0.60%) Moody's Corp. Cosmetics / Personal Care (2.63%) Colgate Palmolive Co. Procter & Gamble Co. Food (0.69%) Conagra Foods, Inc. Healthcare - Products (1.72%) Baxter International, Inc. Healthcare - Services (2.58%) Aetna Inc WellPoint Inc Pharmaceuticals (4.55%) Abbott Laboratories AbbVie Inc. Amerisource Bergen Corp. Merck & Company, Inc. Tobacco (2.17%) Altria Group, Inc. Reynolds American Inc Total Consumer, Non-Cyclical Energy (12.62%) Oil & Gas Producers (9.94%) Anadarko Petroleum Corp. BP Plc-Spons ADR Chevron Corp. ConocoPhillips Devon Energy Corp. (New) Exxon Mobil Corp. Royal Dutch Shell PLC-ADR A Oil & Gas Services (2.31%) Baker Hughes Inc. Schlumberger Ltd Pipelines (0.37%) Spectra Energy Corp Total Energy Financial (17.55%) Banks (12.95%) Bank of America Corp. Bank of New York Mellon Corp Citigroup, Inc. Goldman Sachs Group, Inc. J.P. Morgan Chase & Co. Morgan Stanley State Street Corp. U.S. Bancorp Wells Fargo & Co. (New) Diversified Financial Services (1.82%) Blackrock, Inc. Class A Intercontinental Exchange Inc. Insurance (2.78%) Aspen Insurance Holdings Ltd. FNF Group Gallagher (Arthur J.) & Co. Marsh & McLennan Co.'s, Inc. Principal Financial Group Inc StanCorp Financial Group, Inc. Total Financial Industrial (10.86%) Aerospace/Defense (3.72%) Boeing Co. Northrop Grumman Corp. Rockwell Collins Inc United Technologies Corp. Electronics (0.28%) Agilent Technologies, Inc. Machinery - Construction & Mining (1.46%) Caterpillar, Inc. Miscellaneous Manufacturing (3.21%) 3M Co. Danaher Corp. Transportation (2.19%) Fedex Corp. Seaspan Corp Union Pacific Corp. United Parcel Service, Inc. Class B Total Industrial Technology (10.59%) Computers (2.15%) EMC Corp.-Mass. Hewlett Packard Co. IBM Corp Semiconductors (4.79%) Analog Devices, Inc. Intel Corp. KLA-Tencor Corp. Linear Technology Corp. QUALCOMM, Inc. Taiwan Semiconductor Mfg CoLtd Sponsored ADR Texas Instruments, Inc. Software (3.65%) Microsoft Corp. Oracle Corp. Paychex Inc. Total Technology Utilities (6.12%) Electric (5.21%) Ameren Corp. Consolidated Edison Inc DTE Energy Co. Duke Energy Corp. Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy Inc PG&E Corp. Pinnacle West Capital Corp. Southern Co. Gas (0.91%) NiSource Inc Sempra Energy Total Utilities Total Common Stock (Cost $100,696,416) Preferred Stock (1.01%) Amerityre Corp Preferred Conv Total Preferred Stock (Cost $2,000,000) Total Investments (Cost $102,696,416) (a) (93.93%) Other Net Assets (6.07%) Net Assets (100.00%) * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $102,978,635. At May 31, 2014, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation EUROPEAN GROWTH AND INCOME FUND Portfolio of Investments (Unaudited) 5/31/2014 Security Description Shares Value Common Stock (96.02%) Basic Materials (10.72%) Chemicals (6.38%) BASF AG- Spons ADR Bayer AG-Sponsored ADR Iron / Steel (0.04%) Aperam-NY Registry Shares* Mining (4.30%) Anglo American PLC-Unspon ADR* BHP Billiton LTD - Spon ADR Rio Tinto Plc Total Basic Materials Communications (6.38%) Telecommunications (6.38%) Deutsche TeleKom AG - ADR Ericsson (LM) Tel. SP ADR Nokia Corporation Sponsored ADR Orange Telefonica S.A. Sponsored ADR Total Communications Consumer, Cyclical (2.34%) Auto Manufacturers (2.34%) Daimlerchrysler Ag Registered Shares Total Consumer, Cyclical Consumer, Non-Cyclical (32.57%) Beverages (3.31%) Anheuser-Busch InBev Commercial Services (2.38%) LVMH SA ADR Food (10.31%) Diageo PLC (New) Sponsored ADR Nestle SA-Spons ADR Unilever NV (New) New York Shares Pharmaceuticals (13.39%) Novartis Ag Sponsored ADR Roche Holding AG Sanofi Synthelabo SA ADR Tobacco (3.18%) British America Tobacco ADR Total Consumer, Non-Cyclical Energy (11.97%) Oil & Gas Producers (11.97%) BP Plc-Spons ADR Eni S.p.A ADR Royal Dutch Shell PLC-ADR A Total Fina Elf SA - ADR Total Energy Financial (23.97%) Banks (14.87%) Banco Bilbao Vizcaya Arg. Sponsored ADR Banco Santander Cent Hispano ADR Barclays PLC- Spons ADR BNP Paribas SA ADR Deutsche Bank AG Namen ORD HSBC Holdings PLC (New) Sponsored ADR Intesa Sanpaulo ADR Societe General - Spons ADR Diversified Financial Services (2.31%) Credit Suisse Group- Spon ADR UBS AG Insurance (6.79%) Allianz AG ADR Axa- Spons ADR ING Groep NV Sponsored ADR* Total Financial Industrial (4.73%) Building Materials (0.71%) CRH Plc ADR Electronics (0.85%) Philips Electronics NV Sponsored ADR Miscellaneous Manufacturing (3.17%) Siemens A G Sponsored ADR Total Industrial Technology (1.80%) Software (1.80%) SAP Aktiengesellschaft Sponsored ADR Total Technology Utilities (1.54%) Electric (0.87%) E.ON AG ADR Gas (0.67%) GDF Suez ADR Total Utilities Total Common Stock (Cost $12,501,033) Total Investments (Cost $12,501,033) (a) (96.02%) Other Net Assets (3.98%) Net Assets (100.00%) * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $12,502,464. At May 31, 2014, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation NASDAQ Portfolio of Investments (Unaudited) 5/31/2014 Security Description Shares Value Common Stock (96.47%) Basic Materials (0.26%) Chemicals (0.26%) Sigma-Aldrich Corp. Total Basic Materials Communications (25.68%) Internet (13.19%) Amazon.Com Inc.* (c) Baidu Inc. - ADR* Check Point Software Tech. Ltd ORD* EBay, Inc.* Expedia Inc Facebook Inc. Cl A* Netflix Inc* Priceline Group Inc* Symantec Corp. TripAdvisor Inc* Yahoo! Inc.* Media (8.22%) Charter Communications, Inc. Class A* Comcast Corp. DIRECTV Class A* Discovery Communications Inc Class A* DISH Network Corp* Liberty Global PLC A* Liberty Media Corp* Sirius XM Holdings, Inc.* Starz - Liberty Capital Interactive* Twenty-First Century Fox Inc. Cl A Viacom Inc Class B Telecommunications (4.27%) Cisco Systems, Inc. SBA Communications Corp Cl A* VimpelCom Ltd ADR Vodafone Group PLC (New) Total Communications Consumer, Cyclical (7.08%) Auto Manufacturers (1.23%) Paccar Inc. Tesla Motors, Inc* Distribution / Wholesale (0.33%) Fastenal Co. Lodging (0.99%) Marriott International, Inc. Class A Wynn Resorts, Ltd Retail (4.23%) Bed Bath & Beyond, Inc.* Costco Wholesale Corp Dollar Tree Inc* O'Reilly Automotive Inc* Ross Stores Staples, Inc. Starbucks Corp. Tractor Supply Co. Toys / Games / Hobbies (0.30%) Mattel, Inc. Total Consumer, Cyclical Consumer, Non-Cyclical (17.17%) Beverages (0.63%) Keurig Green Mountain Inc Monster Beverage Corp* Biotechnology (10.96%) Alexion Pharmaceuticals, Inc.* Amgen, Inc. Biogen Idec Inc* Celgene Corp.* Gilead Sciences, Inc.* Illumina Inc.* Regeneron Pharmaceuticals* Vertex Pharmaceuticals, Inc.* Commercial Services (0.22%) Verisk Analytics, Inc.* Food (2.87%) Kraft Foods Group Inc Mondelez International Inc Whole Foods Market Inc Healthcare - Products (0.56%) Henry Schein Inc* Intuitive Surgical Inc* Pharmaceuticals (1.93%) Express Scripts Holding Co* Mylan Inc.* Total Consumer, Non-Cyclical Industrial (0.65%) Environmental Control (0.23%) Stericycle, Inc.* Transportation (0.42%) C H Robinson Worldwide, Inc. Expeditors Int'l of Washington Total Industrial Technology (45.63%) Computers (14.10%) Apple, Inc. (c) Cognizant Technology Solutions* Sandisk Corp. Seagate Technology PLC Western Digital Corp. Semiconductors (12.33%) Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Avago Technologies Ltd Broadcom Corp. Cl A Intel Corp. KLA-Tencor Corp. Linear Technology Corp. Maxim Integrated Products, Inc Micron Technology, Inc.* NVIDIA Corp. NXP Semiconductor NV* QUALCOMM, Inc. Texas Instruments, Inc. Xilinx Inc. Software (19.20%) Activision Blizzard Inc Adobe Systems, Inc.* Akamai Technologies, Inc.* Autodesk, Inc.* Automatic Data Processing, Inc CA Inc. Catamaran Corp.* Cerner Corp* Citrix Systems, Inc.* Equinix Inc.* F5 Networks, Inc.* Fiserv Inc.* Garmin LTD Google Inc Class A* Google Inc Class C* Intuit Inc. Microsoft Corp. (c) NetApp Inc. Paychex Inc. Total Technology Total Common Stock (Cost $59,846,281) Total Investments (Cost $59,846,281) (a) (96.47%) Other Net Assets (3.53%) Net Assets (100.00%) * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $59,913,962. At May 31, 2014, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation (b) Futures contracts at May 31, 2014: Contracts - $20 times premium / delivery month / commitment Nasdaq 100 E-MINI Unrealized Appreciation 44 / JUN 2014 / Long (c) A portion of these shares have been pledged in connection with obligations for futures contracts. SHELTON GREEN ALPHA FUND Portfolio of Investments (Unaudited) 5/31/2014 Security Description Shares Value Common Stock (94.87%) Basic Materials (0.91%) Iron/Steel (0.91%) Schnitzer Steel Industries Inc Total Basic Materials Communications (2.42%) Telecommunications (2.42%) DigitalGlobe Inc* Sierra Wireless Inc* Total Communications Consumer, Cyclical (11.28%) Auto Manufacturers (4.29%) Kandi Technologies Group Inc* Tesla Motors, Inc* Auto Parts & Equipment (2.61%) Johnson Controls, Inc. Home Furnishings (1.50%) Sharp Corp - ADR* Office Furnishings (2.88%) Herman Miller, Inc. Interface Inc Total Consumer, Cyclical Consumer, Non-Cyclical (16.00%) Food (7.41%) Hain Celestial Group Inc* SunOpta, Inc.* United Natural Foods Inc.* Water (8.59%) American Water Works Co. California Water Service Group Consolidated Water Co. Veolia Environnement ADR Total Consumer, Non-Cyclical Industrial (19.92%) Building Materials (1.04%) Trex Co. Inc.* Electrical Components & Equipment (4.40%) Acuity Brands, Inc Advanced Energy Industries Inc* Universal Display Corp.* Electronics (7.49%) Agilent Technologies, Inc. Badger Meter Inc Itron, Inc* Kyocera Corp. ADR Waters Corp.* Engineering & Construction (1.65%) ABB Ltd. Spon ADR Environmental Control (0.83%) Darling Ingredients Inc* Machinery-Diversified (1.92%) Lindsay Corp. Xylem Inc. Miscellaneous Manufacturing (2.59%) Pentair PLC Total Industrial Technology (24.57%) Computers (3.49%) IBM Corp Maxwell Technologies, Inc.* Semiconductors (13.99%) Aixtron SE- SPONS ADR* Applied Materials, Inc. Atmel Corp.* Brooks Automation, Inc. Cree, Inc.* Exar Corp.* IXYS Corp. Power Integrations, Inc. QUALCOMM, Inc. Veeco Instruments, Inc.* Software (7.09%) ANSYS, Inc* Autodesk, Inc.* Digi International, Inc.* Google Inc Class A* Google Inc Class C* Total Technology Utilities (19.77%) Energy-Alternate Sources (19.77%) Canadian Solar Inc* First Solar Inc* JinkoSolar Holding Co Ltd- ADR* Pattern Energy Group Inc. Cl A Real Goods Solar Inc.* SolarCity Corp* SunEdison Inc.* SunPower Corp* Vestas Wind Systems A/S* Total Utilities Total Common Stock (Cost $14,721,179) Total Investments (Cost $14,721,179) (a) (94.87%) Other Net Assets (5.13%) Net Assets (100.00%) * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $14,721,179. At May 31, 2014, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation Fair Value Measurements The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following table summarizes the valuation of the Trust's securities at May 31, 2014 using fair value hierarchy: Level 1(a) Level 2(a) Level 3(a) Level 1(a) Fund Investments in Securities (b) Investments in Securities (c) Investments in Securities(b) Total Futures Contracts - Assets or Liabilities (d) California Tax-Free Income Fund $
